DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed9/14/2020. Claims 1, 3, 8, 10 and 15 were amended. Claims 1-20 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to Claim Objections: Applicant’s arguments, filed 9/14/2020, with respect to claims 3 and 10 have been fully considered and are persuasive.  The previous claim objection to claims 3 and 10 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112(b): Applicant’s arguments, filed 9/14/2020, with respect to claims 15-20 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (b) to claims 15-20 have been withdrawn.
In regards to Applicant’s argument that “claims 1, 8, and 15-and the claims dependent thereon-as now presented, are respectfully believed to be eligible as they do not recite a method of organizing human activity under the sub-category of managing interactions between people. Applicants respectfully contend that the claims are directed at methods for managing the efficient delivery of parcels, regardless of whether individuals or people are interacting at all. And in the context of the present invention, it is clear that more often than not, there is no interaction between people that is being managed. Rather, the delivery of a parcel to a recipient is being managed in regard to the location where the parcel will be delivered. As such, applicants respectfully believe the claims to be eligible under the 2019 PEG and request that the rejections be withdrawn”, (see Remarks pg. 9-11).
Examiner respectfully disagrees, the aspect of determining a location of a recipient to organize delivery to the location of the recipient can be performed through the communication between the two parties to determine a location for a recipient that the recipient would like the package delivered to.
In regards to Applicant’s argument that “notwithstanding the above reasoning, if one were to assume arguendo that the claims did indeed recite a method of organizing human activity (or another judicial exception) and were deemed to thus recite a judicial exception, Applicants respectfully contend that the claims as presented include additional elements sufficient to integrate the abstract idea into a practical application”, (see Remarks, pg. 11-12).
Examiner respectfully disagrees, the additional elements in the claims are apply it, as they’re mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions.

	Response to Prior Art Arguments
Applicant's prior art arguments filed 9/14/2020 are moot in light of the newly cited Kimchi.

	
	
	

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 16-20, the claim recites the limitation "the computer program product".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the computer program product” recited in claims 16-20 as “the non-transitory computer-readable storage medium,” as claims 16-20 depend from Claim 15 which no longer recites “computer program product” per Amendments filed 9/14/2020.

	
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for managing real time parcel delivery.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “selecting one or more intercepting locations to replace an originally scheduled location for real-time delivery of a parcel to a recipient, wherein the one or more intercepting locations are derived by recursively parsing real-time from the one or more real-time location and arranging with a delivery service the real-time delivery of the parcel to one or more intercepting locations, notwithstanding whether the delivery service employs or utilizes a person to accomplish the real-time delivery of the parcel” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (internet of things computing environment, processor, IoT computing devices, local device data, location data of Claim 1; internet of things computing environment, computers, IoT computing devices, local device data, location data of Claim 8; internet of things computing environment, processor, medium, IoT computing devices, local device data, 

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (internet of things computing environment, processor, IoT computing devices, local device data, location data of Claim 1; internet of things computing environment, computers, IoT computing devices, local device data, location data of Claim 8; internet of things computing environment, processor, medium, IoT computing devices, local device data, location data of Claim 15).  The internet of things computing environment, processor, IoT computing devices, local device data, location 

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Furthermore, the transmitting of data over a network is extra-solution activity that the courts have found to be well understood routine and conventional activity.  See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.



	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbush et al (US Patent Application Publication No. 20150154559 - hereinafter Barbush) in view of Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi).
Re. claim 1, 
Barbush teaches:
A method for managing real time parcel delivery in an internet of things (IoT) computing environment by a processor, comprising: [¶15-¶19].
selecting one or more intercepting locations to replace an originally scheduled location for real-time delivery of a parcel to a recipient using one or more IoT computing opportunity for the consignee to select the alternative delivery option”].
arranging with a delivery service the real-time delivery of the parcel to one or more intercepting locations, notwithstanding whether the delivery service employs or utilizes a person to accomplish the real-time delivery of the parcel. [¶66 shows the arranging of delivery of parcel to a location as carrier system provides tracking of the recipients item to when the item will be available for pickup at the selected destination as it additionally states “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].
Barbush doesn’t teach, Kimchi teaches:
wherein the one or more intercepting locations are derived by recursively parsing real-time local device data from the one or more IoT computing devices to real-time location data; and [Kimchi; ¶26-¶27 shows the user selecting an option for the delivery to be “Bring it to me”, in this situation the system is periodically updated to monitor and maintain location of the user’s whereabouts through the user device, in order to perform the deliver to the recipient at their live location rather than the initial destination being their personal residence].
Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be beneficial for the user for system to track their location and bring item directly to their location

Re. claim 2, Barbush in view of Kimchi teaches the method of claim 1.
Barbush teaches:
further including identifying the one or more intercepting locations available to the recipient of the parcel, available to the delivery service, available to an identified third party approved for receiving the parcel, or a combination thereof.  [¶63 presents the options of intercepting locations available to the recipient of the parcel such as “the carrier system 100 (e.g., via the message module 260) may notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option”].

Re. claim 3, Barbush in view of Kimchi teaches the method of claim 1.
Barbush doesn’t teach, Kimchi teaches:
further including identifying the one or more intercepting locations according calendar data, location information of one or more IoT computing devices associated with the recipient, location information of one or more vehicles, or a combination 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be beneficial for the user for system to track their location and bring item directly to their location

Re. claim 5, Barbush in view of Kimchi teaches the method of claim 1.
Barbush teaches:
further including notifying the delivery service of the one or more intercepting locations, a parcel identifier (ID), a name of the recipient, vehicle P201706125US0137information associated with the recipient, location information of one or more IoT computing devices associated with the recipient, location information of the vehicle associated with the recipient, or a combination thereof.  [¶65-¶66 shows customer responds and indicates the location and time they’ll be there such as “the consignee may respond to the communication with an indication that the consignee desires to meet the mobile asset 140 at the dynamic delivery location at the estimated delivery time”].

Re. claim 6, Barbush in view of Kimchi teaches the method of claim 1.
Barbush teaches:
further including alerting the recipient of an arrival time of a transport vehicle delivering the parcel to one or more intercepting locations. [¶66 and ¶69 shows the customer being able to track their product and being notified as their item is approaching by “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].

Re. claim 8, 
Barbush teaches:
A system for managing real time parcel delivery in an internet of things (IoT) computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system to: [¶15-¶19].
select one or more intercepting locations to replace an originally scheduled location for real-time delivery of a parcel to a recipient using one or more IoT computing devices; and [Barbush; Abstract, Fig. 5 and ¶63-¶66, shows real-time delivery reassignment of package delivery such that the recipient selects an alternative delivery option such as “notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option”].
, notwithstanding whether the delivery service employs or utilizes a person to accomplish the real-time delivery of the parcel.  [¶66 shows the arranging of delivery of parcel to a location as carrier system provides tracking of the recipients item to when the item will be available for pickup at the selected destination as it additionally states “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].
Barbush doesn’t teach, Kimchi teaches:
wherein the one or more intercepting locations are derived by recursively parsing real-time local device data from the one or more IoT computing devices to real-time location data; and [Kimchi; ¶26-¶27 shows the user selecting an option for the delivery to be “Bring it to me”, in this situation the system is periodically updated to monitor and maintain location of the user’s whereabouts through the user device, in order to perform the deliver to the recipient at their live location rather than the initial destination being their personal residence].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Re. claim 9, Barbush in view of Kimchi teaches the system of claim 8.
Barbush teaches:
wherein the executable instructions further identify the one or more intercepting locations available to the recipient of the parcel, available to the delivery P201706125US0138service, available to an identified third party approved for receiving the parcel, or a combination thereof.  [¶63 presents the options of intercepting locations available to the recipient of the parcel such as “the carrier system 100 (e.g., via the message module 260) may notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option”].

Re. claim 10, Barbush in view of Kimchi teaches the system of claim 8.
Barbush doesn’t teach, Kimchi teaches:
wherein the executable instructions further identify the one or more intercepting locations according calendar data, location information of one or more IoT computing devices associated with the recipient, location information of one or more vehicles, or a combination thereof.  [Kimchi; ¶26 shows when a user has selected an option of bringing the delivery to their current location rather than the original destination, the system uses the user’s GPS location from their mobile phone (IoT computing device associated with recipient) to identify the location to which the drone delivers the package to].
Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be beneficial for the user for system to track their location and bring item directly to their location.

Re. claim 12, Barbush in view of Kimchi teaches the system of claim 8.
Barbush teaches:
wherein the executable instructions further notify the delivery service of the one or more intercepting locations, a parcel identifier (ID), a name of the recipient, vehicle information associated with the recipient, location information of one or more IoT computing devices associated with the recipient, location information of the vehicle associated with the recipient, or a combination thereof.  [¶65-¶66 shows customer responds and indicates the location and time they’ll be there such as “the consignee may respond to the communication with an indication that the consignee desires to meet the mobile asset 140 at the dynamic delivery location at the estimated delivery time”].

Re. claim 13, Barbush in view of Kimchi teaches the system of claim 8.
Barbush teaches:
wherein the executable instructions further alert the recipient of an arrival time of a transport vehicle delivering the parcel to one or more intercepting locations. [¶66 and consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].  

Re. claim 15, 
Barbush teaches:
A non-transitory computer-readable storage medium containing executable portions for managing real time parcel delivery in an internet of things (IoT) computing environment, which when executed by a processor causes the processor to perform the executable portions that comprise: [¶15-¶19].
an executable portion that selects one or more intercepting locations to replace an originally scheduled location for real-time delivery of a parcel to a recipient using one or more IoT computing devices; and [Barbush; Abstract, Fig. 5 and ¶63-¶66, shows real-time delivery reassignment of package delivery such that the recipient selects an alternative delivery option such as “notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option”].
an executable portion that arranges with a delivery service the real-time delivery of the parcel to one or more intercepting locations, notwithstanding whether the delivery service employs or utilizes a person to accomplish the real-time delivery of the parcel. [¶66 shows the arranging of delivery of parcel to a location as carrier system 
Barbush doesn’t teach, Kimchi teaches:
wherein the one or more intercepting locations are derived by recursively parsing real-time local device data from the one or more IoT computing devices to real-time location data; and [Kimchi; ¶26-¶27 shows the user selecting an option for the delivery to be “Bring it to me”, in this situation the system is periodically updated to monitor and maintain location of the user’s whereabouts through the user device, in order to perform the deliver to the recipient at their live location rather than the initial destination being their personal residence].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be beneficial for the user for system to track their location and bring item directly to their location


Re. claim 16, Barbush in view of Kimchi teaches the non-transitory computer-readable medium of claim 15.
Barbush teaches:
further including an executable portion that: identifies the one or more intercepting locations available to the recipient of the parcel, available to the delivery service, available to an identified third party approved for receiving the parcel, or a combination thereof, or identifies the one or more intercepting locations according calendar data, location information of one or more IoT computing devices associated with the recipient, location information of one or more vehicles, or a combination thereof.  [¶63 presents the options of intercepting locations available to the recipient of the parcel such as “the carrier system 100 (e.g., via the message module 260) may notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option”].

Re. claim 18, Barbush in view of Kimchi teaches the non-transitory computer-readable medium of claim 15.
Barbush teaches:
further including an executable portion that notifies the delivery service of the one or more intercepting locations, a parcel identifier (ID), a name of the recipient, vehicle information associated with the recipient, location information of one or more IoT computing devices associated with the recipient, location information of the vehicle associated with the recipient, or a combination thereof.  [¶65-¶66 shows customer 

Re. claim 19, Barbush in view of Kimchi teaches the non-transitory computer-readable medium of claim 15.
Barbush teaches:
further including an executable portion that further alerts the recipient of an arrival time of a transport vehicle delivering the parcel to one or more intercepting locations.  [¶66 and ¶69 shows the customer being able to track their product and being notified as their item is approaching by “carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location. In some embodiments, the mobile asset 140, mobile station 105 and/or item computing device may communicate location information directly to the consignee's customer computing device”].

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbush in view of Kimchi in view of Levis et al (US Patent Application Publication No. 20060235739 - hereinafter Levis).
Re. claim 4, Barbush in view of Kimchi teaches the method of Claim 1.
Barbush doesn’t teach, Levis teaches:
further including selecting an updated delivery time to replace an original location time at the one or more intercepting locations.  [Levis; ¶91-¶94 teaches dynamic shipping 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Levis in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “a trucking company providing nationwide delivery services may opt to maintain the most efficient dispatch plan, even if it means that a greater deviation in originally planned delivery times”, [Levis; ¶94].

Re. claim 11, Barbush in view of Kimchi teaches the system of Claim 8.
Barbush doesn’t teach, Levis teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Levis in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “a trucking company providing nationwide delivery services may opt to maintain the most efficient dispatch plan, even if it means that a greater deviation in originally planned delivery times”, [Levis; ¶94].

Re. claim 17, Barbush in view of Kimchi teaches the non-transitory computer-readable medium of claim 15.
Barbush doesn’t teach, Levis teaches:
further including an executable portion that further selects an updated delivery time to replace an original location time at the one or more intercepting locations.  [Levis; ¶91-¶94 teaches dynamic shipping plans and routes, and in ¶91 shows the updated dispatch plan for package delivery/service stops for the vehicle’s delivery route. Then ¶¶142 and ¶148 shows selection of an updated time for the delivery stop for the vehicle such as “the automatic updates are now considered. The Time Update 77 and the Location Update 78 operate in a similar manner as discussed previously, except that these inputs are typically periodically initiated automatically by the system. Thus, to return to the long-haul trucking application, the system may periodically (e.g., every 15 minutes) automatically perform a location-based update to the Dispatch Plan and present the status to the driver” and “Another type of Dispatch Plan Update shown at step 94 is changing the delivery commit time for a package. This would reflect a service in which the carrier allows the consignee to specify, or modify, a time window for performance of the service”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Levis in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “a trucking company providing nationwide delivery .


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbush in view of Kimchi in view of Bhatt et al (US Patent Application Publication No. 20150227882 - hereinafter Bhatt).
Re. claim 7, Barbush teaches the method of Claim 1.
Barbush doesn’t teach, Bhatt teaches:
further including sorting the one or more intercepting locations according to defined delivery criteria. [Bhatt; ¶57 shows when user selects a time window (delivery criteria) it presents the available options for the user to select from].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Bhatt in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14, Barbush in view of Kimchi teaches the system of Claim 8.
Barbush doesn’t teach, Bhatt teaches:
wherein the executable instructions further sort the one or more intercepting locations according to defined delivery criteria.  [Bhatt; ¶57 shows when user selects a time window (delivery criteria) it presents the available options for the user to select from].
Bhatt in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 20, Barbush in view of Kimchi teaches the non-transitory computer-readable medium of claim 15.
Barbush doesn’t teach, Bhatt teaches:
further including an executable portion that further sorts the one or more intercepting locations according to defined delivery criteria. [Bhatt; ¶57 shows when user selects a time window (delivery criteria) it presents the available options for the user to select from].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Bhatt in the system of Barbush, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628